

Exhibit 10.1


Summary Description
of the
Leggett & Platt, Incorporated
Key Management Incentive Compensation Plan for Profit Center Participants


Leggett & Platt, Incorporated has a Key Management Incentive Compensation Plan
(the “Key Management Plan”) which is a cash bonus plan for non-executive
officers administered by the Compensation Committee of the Board of Directors
(the “Committee”). Joseph D. Downes, Jr., the Company’s former Senior Vice
President, President – Industrial Materials Segment, participates in the Key
Management Plan as a Profit Center Participant. Profit Center Participants’
awards under the Key Management Plan are determined by the return on capital
employed (“ROCE”) and free cash flow (“FCF”) for the applicable profit centers
under the participant’s management with the following relative weight.  
Performance Objectives
 
Relative
Weight
 
ROCE
 
 
70%
 
FCF
 
 
30%
 

The Performance Objectives are calculated as follows:
 
ROCE =
 
EBIT
 
 
Net PP&E + Working Capital1, 2



 
1 
Monthly averaging of Net PP&E and Working Capital, adjusted for currency
effects.

 
2 
Working Capital excludes cash and current maturities of long-term debt and
balance sheet items not directly related to on-going Profit Center activity,
such as interest receivable and payable, income taxes receivable and payable,
current deferred tax assets and liabilities, and dividends payable.

 
 
 
FCF =
 
EBITDA (adjusted for currency effects) ± Change in Working Capital1 + Non-Cash
Impairments – Capital Expenditures

 
1 
Change in Working Capital from December 31, 2014 to December 31, 2015 excludes
cash and current maturities of long-term debt and balance sheet items not
directly related to on-going Profit Center activity, such as interest receivable
and payable, income taxes receivable and payable, current deferred tax assets
and liabilities, and dividends payable.

The Committee shall adjust the Performance Objectives for all items of gain,
loss or expense for the fiscal year, as determined in accordance with standards
established under Generally Accepted Accounting Principles, (i) from non-cash
impairments; (ii) related to loss contingencies identified in Note T to the
financial statements in the Company’s 2014 10-K; (iii) that are
(a) extraordinary, (b) unusual in nature, or (c) infrequent in occurrence;
(iv) related to the disposal of a segment of a business; or (v) related to a
change in accounting principle. Mr. Downes’ performance targets for 2015 are as
follows: 



--------------------------------------------------------------------------------



Profit Center
 
ROCE
Target
 
 
FCF
Target
 
Industrial Materials Segment
 
 
28.9%
 
 
$
50.6M
 

For Profit Center Participants, no awards are paid for achievement below 80% of
the ROCE and FCF targets for the applicable profit centers under the
participant’s management. The ROCE and FCF payouts are each capped at 150%.
Payouts will be interpolated for achievement levels falling between those in the
schedule. Financial results for each profit center may include a critical
compliance adjustment, ranging from a potential 5% increase for exceptional
safety performance to a 20% deduction for critical compliance failures.
Financial results from acquisitions are excluded from the calculations in the
year of acquisition. Financial results from divestitures will be included in the
calculations; however, the Performance Objective targets relating to the
divested businesses will be prorated to reflect that portion of the year prior
to the divestiture. Financial results from businesses classified as discontinued
operations will be included in the calculations.
2015
Profit Center Payout Schedule
ROCE / FCF Achievement
 
 
 
 
Payout
 
 
<80%
 
 
 
 
 
0%
 
 
80%
 
 
Threshold
 
 
60%
 
 
90%
 
 
 
 
 
80%
 
 
100%
 
 
Target
 
 
100%
 
 
110%
 
 
 
 
 
120%
 
 
120%
 
 
 
 
 
140%
 
 
125%
 
 
Maximum
 
 
150%
 

 
The award is calculated by multiplying the participant’s salary, target
percentage, the relative weight of the Performance Objective, and the payout
percentage. The sample calculation below assumes a participant with a base
salary of $150,000 and a target percentage of 50%. If the participant’s profit
centers achieved 100% of the aggregate ROCE target and 90% of the aggregate FCF
target, with no adjustment for compliance, the participant’s award under the Key
Management Plan would be $70,500.
 
Performance Objective
 
 
Participant’s 
Base Salary
 
Participant’s 
Target %
 
Relative 
Weight
 
Payout 
Percentage
 
Award
 
ROCE
 
 
$150,000
 
50%
 
70%
 
100%
 
$52,500
 
FCF
 
 
$150,000
 
50%
 
30%
 
80%
 
$18,000
 
Total Award
 
 
 
 
 
 
 
 
 
 
$70,500
 

 



